NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ERIC LATRONE SANDERS,                      )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-1928
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Christopher E. Cosden, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin and
Katie Salemi Ashby, Assistant Attorneys
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and ATKINSON, JJ., Concur.